IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              September 14, 2016 Session

          GREER CRAIG ET AL. V. PEOPLES COMMUNITY BANK

              Appeal from the Chancery Court for Washington County
                      No. 43240  John C. Rambo, Chancellor


            No. E2016-00575-COA-R3-CV-FILED-DECEMBER 30, 2016



The plaintiffs, Greer Craig and Lana Kaye Craig, brought an action against Peoples
Community Bank (the Bank). Their cause of action is essentially identical to Mr. Craig’s
two prior actions, each of which previously had been dismissed with prejudice and not
appealed. In the present action, the trial court applied the doctrines of res judicata and
collateral estoppel and granted the Bank summary judgment. We affirm. Furthermore,
we find this appeal to be frivolous. Accordingly, we remand this case to the trial court so
it can award the Bank its reasonable attorney’s fees and expenses on appeal.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and JOHN W. MCCLARTY, J., joined.

Greer Craig and Lana Kaye Craig, Jonesborough, Tennessee, appellants, pro se.

Steven C. Huret, Robert L. Arrington, and Andrew D. Street, Kingsport, Tennessee, for
appellee, Peoples Community Bank.


                                       OPINION




                                            1
                                            I.

       Mr. Craig, acting pro se, filed a complaint against Robert Williams, president of
the Bank, on January 6, 2015. The complaint alleged that the Bank offered initially to
finance his business, operating as Holiday Market in Elizabethton, in the amount of
$385,000, but that it then reduced the amount to $270,000. The complaint states that the
Bank “encouraged [him] to go get additional business” and that the Bank “had his back.”
On March 5, 2015, the trial court granted the Bank’s motion to dismiss. The order
expressly dismissed the action with prejudice. Mr. Craig did not appeal, so that judgment
became final thirty days after its entry. See Creech v. Addington, 281 S.W.3d 363, 377
(Tenn. 2009), citing Tenn. R. App. P. 4(a)-(c).

        Mr. Craig filed a second complaint against Williams on April 7, 2015, again in the
latter’s capacity as president of the Bank. This time, he also sued Gary Mills, the
president of First Community Bank. According to the record before us, the Bank is a
“subdivision” of First Community Bank. The complaint alleged:

             Having been approached by a senior officer of Peoples
             Community Bank, Mr. Dan Ledford, Vice President of
             Operations, Johnson City, Tennessee induced me to grow my
             business, the Bank has my back. This was echoed by Robert
             Williams at a joint meeting at the end of October, 2012. A
             presence of credible promise, substantiated by persons of
             significance [sic] status to effectively carry out the mission of
             “grow your business, We got your back”. I’ve done my part.
             They need to step up!

The second complaint’s only reference to Mills or First Community Bank is the
following:

             I have lost trust with [the] Bank . . . . But maybe, just maybe,
             they see my position and have no way to help. Possibly the
             home office, First Community Bank, Bluefield, West Virginia
             is giving decisions that are final. Therefore, I plea to expand
             this appeal to include Mr. Gary Mills, President, First
             Community Bank[.]

       The trial court dismissed this second action with prejudice by order entered July
21, 2015. As to the defendant Williams, the court held that the suit was barred by res
judicata. As to Mills, the court held that the complaint failed to state a cause of action
upon which relief could be granted, “because the pro se plaintiff did not produce any
                                            2
writing from the defendants satisfying the provisions of Tenn. Code Ann. § 29-2-
101(b)(1)[2012].” That statute provides as follows:

             No action shall be brought against a lender or creditor upon
             any promise or commitment to lend money or to extend
             credit, or upon any promise or commitment to alter, amend,
             renew, extend or otherwise modify or supplement any written
             promise, agreement or commitment to lend money or extend
             credit, unless the promise or agreement, upon which such
             action shall be brought, or some memorandum or note
             thereof, shall be in writing and signed by the lender or
             creditor, or some other person lawfully authorized by such
             lender or creditor.

Mr. Craig again failed to appeal and the judgment on the second suit became final.

        On October 12, 2015, Mr. Craig filed a third and last complaint. He was joined
this time by Mrs. Craig. This is the case now before us. The plaintiffs’ complaint states,
in pertinent part, as follows:

             Defendant, Peoples Community Bank approached Plaintiffs
             with an unsolicited loan proposal in February, 2011, offering
             to provide a loan on Plaintiffs’ real property upon which the
             Holiday Market is located. The initial loan offer from the
             Defendant to Plaintiff was for $385,000.00 to be based upon a
             real estate appraisal value of at least $600,000.00, for the real
             property referred to above.

             Relying on the banking expertise of the Defendant, the
             assurances of the officers, representatives, and/or agents of
             the Defendant that the Defendant would make Plaintiffs the
             loan, and Defendant’s expressed desire to provide adequate
             financing to meet the business needs of the Plaintiffs for
             operation of the Holiday Market, Plaintiffs agreed to the loan
             terms and allowed Defendant to hire its own real estate and
             business appraiser to do the necessary investigation and
             analysis of the value of Plaintiffs’ real estate and attendant
             business, Holiday Market.

             In further reliance upon the assurances of the Defendant and
             its officers, representatives, and/or agents, that the unsolicated
                                             3
[sic] loan would be arranged by Defendant and made to
Plaintiffs, Plaintiffs began spending their own funds to
improve the Holiday Market, in the amount of approximately
$110,000.00.

The value of the Plaintiffs’ real property and its attendant
business, Holiday Market, was over $600,000, in 2012. The
net income to the Plaintiffs from the operations of the
Holiday Market was over $100,000.00 per year. However the
Defendant’s hired appraiser provided a report that stated the
value of the Plaintiffs’ property was only $450,000.00, not
the true $600,000.00 plus value of the real estate and
attendant business.

Defendant provided no justification for the low appraisal and
told the Plaintiffs they would only loan $270,000 on the said
property and business. . . . Due to the expenditures Plaintiffs
had made from their personal funds for upgrades to the
Holiday Market in good faith reliance upon the assurances of
the Defendant and its officers, representatives, and/or agents,
Plaintiffs were placed under undue influence and undue
economic duress by the Defendant to agree to the reduced
loan amount and additional costs and expenses or get no loan
at all and lose all their personal funds and sweat equity they
had invested in the improvements to the Holiday Market.

In further reliance upon the business and banking expertise of
the Defendant and the assurances of its officers,
representatives, and/or agents, Plaintiffs agreed to the reduced
loan amount and the additional expenses . . . and after the
loan was made, continued to spend approximately $50,000.00
more of their own funds to grow the businesses of the
Holiday and Uncle Dan’s Gashouse, Jonesborough,
Tennessee.

However, because of the valuation by the Defendant’s
appraiser and the inducements promised by the Defendant, its
officers, representatives, and/or agents, the Plaintiffs could
not pay down the indebtedness owed against the real property
by an amount sufficient to make the business able to pay all
its debts, and now Plaintiffs face the prospect of personal
                               4
             bankruptcy and loss of their real property and business to
             foreclosure by the Defendant.

(Paragraph numbering in original omitted.)

       The Bank moved to dismiss or, in the alternative, for summary judgment.
Following a hearing, the trial court granted the motion for summary judgment in an order
entered February 20, 2016. The court stated as follows:

             After reviewing the court files in the present case as well as
             the previous lawsuits styled Greer Craig v. Robert Williams,
             Civil Action No. 42832 and Greer Craig v. Robert Williams
             and Gary Mills, Civil Action No. 42977, hearing the
             arguments of Defendant’s counsel as well as those of the pro
             se plaintiffs, and considering the record as a whole, the court
             found that the gravamen of the [c]omplaint[] filed in the
             present lawsuit was substantively the same as the ones filed in
             the two prior lawsuits with the lone exceptions being the
             addition of another party plaintiff, Lana Kaye Craig, and
             leaving Peoples Community Bank (the “Bank”) as the only
             party defendant. The court found that the present lawsuit
             against the Bank is barred by both of the doctrines of res
             judicata and collateral estoppel because the two prior lawsuits
             essentially implicated the Bank through its officers, because
             the gravamen of the [c]omplaint in the present case is
             substantively the same as the [c]omplaints in the two
             previously dismissed lawsuits, and the dismissal with
             prejudice of the previous two lawsuits . . . operated as
             adjudications on the merits. Therefore, the Bank submitted
             affirmative evidence that negated essential elements of the
             pro se plaintiffs’ claim such that summary judgment was
             appropriate[.]

        The Bank also moved for attorney’s fees and costs under Tenn. Code Ann. § 20-
12-119(c). That statute authorizes such an award, under certain circumstances, to a party
prevailing on its motion to dismiss filed pursuant to Tenn. R. Civ. P. 12 for failure to
state a claim upon which relief can be granted. The Bank also moved for sanctions under
Tenn. R. Civ. P. 11.03. The trial court denied both motions. Plaintiffs timely filed a
notice of appeal.



                                             5
                                             II.

       Plaintiffs raise the following issues, as quoted from their brief:

              (1) Did the trial court err by failing to require the . . . Bank,
              pursuant to Tenn. R. Civ. P. 10.03, in conjunction with Tenn.
              Code Ann. Section 29-2-101(b)(1) to produce the letter of
              commitment it offered to [plaintiffs] in the amount of
              $200,000.00?

              (2) Did the trial court err in ruling that res judicata and/or
              collateral estoppel apply to this case and require it to be
              dismissed?

The Bank presents these issues, as quoted from its brief:

              (1) Whether the trial court properly dismissed the [c]omplaint
              under Tenn. R. Civ. P. 12.02(6) for failing to state a claim
              upon which relief may be granted.

              (2) Whether the trial court properly granted summary
              judgment under the doctrines of res judicata and collateral
              estoppel.

              (3) Whether the trial court abused its discretion when it
              denied [the Bank’s] motion for sanctions under Tenn. R. Civ.
              P. 11.03, where [plaintiffs] filed three successive actions
              against the [Bank], all of which were dismissed with
              prejudice.

              (4) Whether the trial court abused its discretion in finding that
              [plaintiffs] had not “acted unreasonably in bringing, or
              refusing to voluntarily withdraw, the dismissed claim,” under
              Tenn. Code Ann. § 20-12-119(c), where the previous two
              lawsuits were both dismissed with prejudice and the
              gravamen of the [c]omplaint in the third lawsuit was the
              same.

              (5) Whether the present appeal is frivolous[.]

                                              6
                                                  III.

        As previously noted, the Bank moved for dismissal of the complaint and/or for
summary judgment. The trial court’s order states that it grants the motion to dismiss for
failure to state a claim upon which relief can be granted, and that “the alternative
[m]otion for [s]ummary [j]udgment is granted.” The well-established rule is that “[i]f
matters outside the pleadings are presented in conjunction with either a Rule 12.02(6)
motion or a Rule 12.03 motion and the trial court does not exclude those matters, the
court must treat such motions as motions for summary judgment and dispose of them as
provided in Rule 56.” Patton v. Estate of Upchurch, 242 S.W.3d 781, 786 (Tenn. Ct.
App. 2007). The record contains several documents that clearly constitute matters
outside the pleadings. The trial court stated that it had “considered the record as a
whole.” Moreover, a motion hearing took place at which the trial court considered
exhibits in the form of several charts, a photograph, and a collection of documents
including several deeds of trust. Consequently, the matter was correctly treated as a
motion for summary judgment. The Bank’s motion for fees and costs under Tenn. Code
Ann. § 20-12-119(c) was correctly denied, because the motion was not properly
considered as a motion to dismiss under Tenn. R. Civ. P. 12.02(6).1 Accordingly, the
statute is not applicable here.

       We review a grant of summary judgment in accordance with the following
standard, as stated by the Supreme Court:

               Summary judgment is appropriate when “the pleadings,
               depositions, answers to interrogatories, and admissions on
               file, together with the affidavits, if any, show that there is no
               genuine issue as to any material fact and that the moving
               party is entitled to a judgment as a matter of law.” Tenn. R.
               Civ. P. 56.04. We review a trial court’s ruling on a motion
               for summary judgment de novo, without a presumption of
               correctness.

                                      *       *          *

               [I]n Tennessee, as in the federal system, when the moving
               party does not bear the burden of proof at trial, the moving
       1
           The Bank recognized as much in its memorandum of law in support of its motion filed
with the trial court, in which it stated, “Tenn. R. Civ. P. 12.02 requires that the motion to dismiss
for failure to state a claim be converted to a motion for summary judgment, which is governed by
Tenn. R. Civ. P. 56[.]”
                                                   7
             party may satisfy its burden of production either (1) by
             affirmatively negating an essential element of the nonmoving
             party’s claim or (2) by demonstrating that the nonmoving
             party’s evidence at the summary judgment stage is
             insufficient to establish the nonmoving party’s claim or
             defense. . . . The nonmoving party must demonstrate the
             existence of specific facts in the record which could lead a
             rational trier of fact to find in favor of the nonmoving party.

Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250, 264-65 (Tenn.
2015) (italics in original).

      In making the determination of whether summary judgment was correctly granted,

             [w]e must view all of the evidence in the light most favorable
             to the nonmoving party and resolve all factual inferences in
             the nonmoving party’s favor. Martin v. Norfolk S. Ry. Co.,
             271 S.W.3d 76, 84 (Tenn. 2008); Luther v. Compton, 5
S.W.3d 635, 639 (Tenn. 1999); Muhlheim v. Knox Cnty. Bd.
             of Educ., 2 S.W.3d 927, 929 (Tenn. 1999). If the undisputed
             facts support only one conclusion, then the court’s summary
             judgment will be upheld because the moving party was
             entitled to judgment as a matter of law. See White v.
             Lawrence, 975 S.W.2d 525, 529 (Tenn. 1998); McCall v.
             Wilder, 913 S.W.2d 150, 153 (Tenn. 1995).

Wells Fargo Bank, N.A. v. Lockett, No. E2013-02186-COA-R3-CV, 2014 WL 1673745
at *2 (Tenn. Ct. App. E.S., filed Apr. 24, 2014).

       “A trial court’s decision that a claim is barred by the doctrine of res judicata or
claim preclusion involves a question of law which will be reviewed de novo on appeal
without a presumption of correctness.” Jackson v. Smith, 387 S.W.3d 486, 491 (Tenn.
2012).

                                           IV.

       The Supreme Court in Jackson set forth the governing principles of our review of
a ruling based on res judicata:

             The doctrine of res judicata or claim preclusion bars a second
             suit between the same parties or their privies on the same
                                            8
              claim with respect to all issues which were, or could have
              been, litigated in the former suit. Creech v. Addington, 281
S.W.3d 363, 376 (Tenn. 2009); Richardson v. Tennessee Bd.
              of Dentistry, 913 S.W.2d 446, 459 (Tenn. 1995) (quoting
              Goeke v. Woods, 777 S.W.2d 347, 349 (Tenn. 1989)). It is a
              “rule of rest,” Moulton v. Ford Motor Co., 533 S.W.2d 295,
              296 (Tenn. 1976), and it promotes finality in litigation,
              prevents inconsistent or contradictory judgments, conserves
              judicial resources, and protects litigants from the cost and
              vexation of multiple lawsuits. In re Estate of Boote, 198
S.W.3d 699, 718 (Tenn. Ct. App. 2005); Sweatt v. Tennessee
              Dep’t of Corr., 88 S.W.3d 567, 570 (Tenn. Ct. App. 2002).

              The party asserting a defense predicated on res judicata or
              claim preclusion must demonstrate (1) that the underlying
              judgment was rendered by a court of competent jurisdiction,
              (2) that the same parties or their privies were involved in both
              suits, (3) that the same claim or cause of action was asserted
              in both suits, and (4) that the underlying judgment was final
              and on the merits. Lien v. Couch, 993 S.W.2d 53, 56 (Tenn.
              Ct. App. 1998); see also Lee v. Hall, 790 S.W.2d 293, 294
              (Tenn. Ct. App. 1990).

Id. at 491.

       In this case, plaintiffs’ serial lawsuits assert the same claim or cause of action.
Plaintiffs do not argue otherwise. Nor do they contest that the underlying prior judgment
was rendered by a court of competent jurisdiction, on the merits, and final. Plaintiffs do
contend that the earlier lawsuits did not involve “the same parties or their privies,”
asserting in their brief as follows:

              In the first lawsuit, the Defendant was Robert Williams,
              President of Peoples Community Bank. In the second
              lawsuit, the Defendants were Robert Williams, President of
              Peoples Community Bank, and Gary Mills, President of
              another bank, First Community Bank. The third lawsuit from
              which this appeal is made was filed against the
              Defendant/Appellee, Peoples Community Bank.

Regarding the privity requirement, this Court has observed:

                                             9
             In the context of both res judicata and collateral estoppel, the
             concept of privity relates to the subject matter of the
             litigation, not to the relationship between the parties
             themselves. Privity connotes an identity of interest, that is, a
             mutual or successive interest to the same rights.

State ex rel. Cihlar v. Crawford, 39 S.W.3d 172, 180 (Tenn. Ct. App. 2000) (internal
citations omitted); accord Rowe v. Hamilton Cnty. Bd. of Educ., No. E2014-01978-
COA-R3-CV, 2015 WL 4197059, at *7 (Tenn. Ct. App., filed July 13, 2015); Foster v.
Fed. Nat’l Mtg. Ass’n, No. E2012-02346-COA-R3-CV, 2013 WL 3961193, at *4 (Tenn.
Ct. App., filed July 31, 2013).

        In both of Mr. Craig’s earlier complaints, he named Williams as “president of
Peoples Community Bank,” i.e., in his representative capacity as officer and agent of the
Bank. The allegations in all three complaints are directed solely at the Bank. There is no
assertion that could possibly be interpreted as supporting an action or judgment against
Williams personally or in his individual capacity. The subject matter of the litigation ‒
the gravamen of all three complaints ‒ is that the Bank promised to lend the plaintiffs
more money than it actually did. Moreover, in his second complaint, Mr. Craig asked the
trial court to award him a judgment against the Bank, stating:

             I plead to the court to rule on my obtaining a [l]etter of
             [c]redit for $303,167 from Peoples Community Bank at a rate
             of 2.5%. . . . If this proposal is not acceptable then my plea to
             the court is to access damages for a minimum of $1,200,000
             and based upon this audit to reserve the right to have total
             damages of $5,000,000 placed against both Peoples
             Community Bank . . . and First Community Bank . . . jointly
             and severally if so merited.

We hold that under the circumstances, the Bank was in privity with its president,
Williams, because they have mutual interest in the subject matter and the rights involved
here. The plaintiffs are also in privity with each other as related to these lawsuits. Mr.
Craig cannot file essentially the same action after his first one was dismissed by a valid
judgment, not appealed and therefore final, simply by adding his spouse as a plaintiff in
the next attempt.

      Regarding plaintiffs’ argument that the trial court erred by refusing to order the
Bank “to produce the letter of commitment it offered to [plaintiffs] in the amount of
$200,000.00,” we note that plaintiffs’ complaint alleges that the Bank initially offered
them a loan of $385,000 but ultimately only lent them $270,000, more than allegedly
                                            10
stated in the letter of commitment. Thus, the alleged letter would have done nothing to
help plaintiffs’ case. Further, at the hearing, the trial court asked Mr. Craig if he had a
signed document that would preclude summary judgment under Tenn. Code Ann. § 29-2-
101(b)(1):

              THE COURT: Things have to be in writing. You, you said
              your letter of commitment for $200,000.00 was for the houses
              but you didn’t follow through on the loan on the houses?

              MR. CRAIG: No, sir.

              THE COURT: Did you get a letter of commitment on the
              convenience store business from them?

              MR. CRAIG: No, sir. No, I didn’t. I mean, there wasn’t any,
              you know, there wasn’t anything there. It was just an oral, I
              didn’t get a loan, I didn’t get a commitment letter on
              refinancing my house. I didn’t get a commitment letter
              refinancing anything. They just did it.

We find no error in the trial court’s ruling on this issue.

       The Bank argues that the trial court abused its discretion in refusing to grant
sanctions against plaintiffs under Tenn. R. Civ. P. 11, which provides:

              By presenting to the court . . . a pleading, written motion, or
              other paper, an attorney or unrepresented party is certifying
              that to the best of the person’s knowledge, information, and
              belief, formed after an inquiry reasonable under the
              circumstances, ‒

              (1) it is not being presented for any improper purpose, such as
              to harass or to cause unnecessary delay or needless increase
              in the cost of litigation;

              (2) the claims, defenses, and other legal contentions therein
              are warranted by existing law or by a nonfrivolous argument
              for the extension, modification, or reversal of existing law or
              the establishment of new law;



                                              11
              (3) the allegations and other factual contentions have
              evidentiary support or, if specifically so identified, are likely
              to have evidentiary support after a reasonable opportunity for
              further investigation or discovery; and

              (4) the denial of factual contentions are warranted on the
              evidence or, if specifically so identified, are reasonably based
              on a lack of information or belief.

Tenn. R. Civ. P. 11.02. The rule further provides for sanctions for its violation under
certain circumstances:

              If, after notice and a reasonable opportunity to respond, the
              court determines that subdivision 11.02 has been violated, the
              court may, subject to the conditions stated below, impose an
              appropriate sanction upon the . . . parties that have violated
              subdivision 11.02 or are responsible for the violation.

                                   *      *        *

              If warranted, the court may award to the party prevailing on
              the motion the reasonable expenses and attorney’s fees
              incurred in presenting or opposing the motion.

Tenn. R. Civ. P. 11.03.

        The trial court declined to impose sanctions on plaintiffs, stating that “the pro se
plaintiffs did not file the present lawsuit for the purpose of harassing, causing
unnecessary delay, or needlessly increasing the costs of litigation.” We review this
decision under the abuse of discretion standard. Boyd v. Prime Focus, Inc., 83 S.W.3d
761, 765 (Tenn. Ct. App. 2001). We do not find that the trial court abused its discretion
by not sanctioning plaintiffs under the circumstances.

        We do, however, agree with the Bank that this appeal is frivolous. We are mindful
that plaintiffs have proceeded pro se in this action. In Young v. Barrow, 130 S.W.3d 59,
62-63 (Tenn. Ct. App. 2003), faced with a similar situation, we said:

              Parties who decide to represent themselves are entitled to fair
              and equal treatment by the courts. Whitaker v. Whirlpool
              Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000); Paehler v.
              Union Planters Nat’l Bank, Inc., 971 S.W.2d 393, 396
                                              12
            (Tenn. Ct. App. 1997). The courts should take into account
            that many pro se litigants have no legal training and little
            familiarity with the judicial system. Irvin v. City of
            Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1988).
            However, the courts must also be mindful of the boundary
            between fairness to a pro se litigant and unfairness to the pro
            se litigant’s adversary. Thus, the courts must not excuse pro
            se litigants from complying with the same substantive and
            procedural rules that represented parties are expected to
            observe. Edmundson v. Pratt, 945 S.W.2d 754, 755 (Tenn.
            Ct. App. 1996); Kaylor v. Bradley, 912 S.W.2d 728, 733 n. 4
            (Tenn. Ct. App. 1995).

Young also involved an appeal of a pro se action dismissed on res judicata grounds,
which we held to be frivolous, stating:

            We have determined that [defendants] are entitled to damages
            for a frivolous appeal because [plaintiff] apparently filed this
            appeal for the purpose of re-litigating claims that had already
            been finally resolved.

            Parties should not be forced to bear the cost and vexation of
            baseless appeals. . . . Accordingly, in 1975, the Tennessee
            General Assembly enacted Tenn. Code Ann. § 27–1–122 to
            enable appellate courts to award damages against parties
            whose appeals are frivolous or are brought solely for the
            purpose of delay. Determining whether to award these
            damages is a discretionary decision. Banks v. St. Francis
            Hosp., 697 S.W.2d 340, 343 (Tenn. 1985).

            A frivolous appeal is one that is devoid of merit, Combustion
            Eng’g, Inc. v. Kennedy, 562 S.W.2d 202, 205 (Tenn. 1978),
            or one that has no reasonable chance of succeeding. Davis v.
            Gulf Ins. Group, 546 S.W.2d at 586; Jackson v. Aldridge, 6
S.W.3d at 504; Industrial Dev. Bd. v. Hancock, 901 S.W.2d
382, 385 (Tenn. Ct. App. 1995). . . .

            [Plaintiff’s] appeal, although it was nominally an appeal from
            a subsequent lawsuit, raised issues against [defendant] solely
            related to a[n] original trial that had concluded over four
            months prior to his notice of appeal. . . . [Plaintiff] did no
                                          13
             more than re-state his allegation to this court. He failed to
             create any possibility that he would prevail in this court.
             Accordingly, this appeal is frivolous, and [defendants] are
             entitled to the costs they incurred in defending against it.

Young, 130 S.W.3d at 66-67. We reach the same conclusion here. The principles of law
discussed herein are unambiguous and well-established. Under them, this appeal had no
reasonable chance of succeeding. We find it frivolous, and remand to the trial court for
an award of reasonable fees and costs incurred by the Bank in defending it.

                                          V.

       The judgment of the trial court is affirmed. Costs on appeal are assessed to the
appellants, Greer Craig and Lana Kaye Craig. The case is remanded for proceedings
consistent with this opinion, and collection of costs assessed below.


                                        _______________________________
                                        CHARLES D. SUSANO, JR., JUDGE




                                          14